—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered July 17, 1996, convicting defendant, upon his plea of guilty, of one count each of criminal possession of a controlled substance in the second degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 5 years to life and 1 year, respectively, unanimously affirmed.
The sentencing court properly exercised its discretion when it did not inquire further into defendant’s conclusory contention that his plea was coerced by counsel. Defendant received a reasonable opportunity to advance his claim, and his statement at sentencing contained nothing to suggest that his claim had any merit. Accordingly, the court, which was familiar with the plea allocution and the other prior proceedings, made “an informed and prudent determination” (People v Frederick, 45 NY2d 520, 525) that defendant’s counsel provided sound advice to plead guilty (see, People v Bonner, 251 AD2d 107, lv denied 92 NY2d 923). Accordingly, we find that defendant’s plea was voluntary, as was his waiver of the right to appeal, which forecloses review of defendant’s suppression claim. Concur— Sullivan, J. P., Mazzarelli, Wallach, Rubin and Andrias, JJ.